Citation Nr: 9913341	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  94-27 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for a skin condition of 
the hands and feet either as directly related to service 
or as a residual of exposure to herbicide agents.

2. Entitlement to service connection for deformed fingers and 
toenails either as directly related to service or due to 
exposure to herbicide agents. 

3. Entitlement to service connection for chest pains and 
difficulty breathing either as directly related to service 
or as the residual of exposure to herbicide agents.

4. Entitlement to service connection for soreness in the 
nostrils either as directly due to service  or as the 
residual of exposure to herbicide agents.

5. Entitlement to service connection for tingling and 
numbness in the feet and legs either as directly related 
to service or as the residual of exposure to herbicide 
agents.

6. Entitlement to service connection for right ear hearing 
loss either as directly due to service or as secondary to 
a left ear hearing loss. 

7. Entitlement to service connection for alcohol dependence, 
claimed as a "nervous condition," either as directly due 
to service or as the residual of exposure to herbicide 
agents.



REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from February 1968 to February 
1970, including service in Vietnam.   

History of the case

This matter was last before the Board of Veterans' Appeals 
(Board) in April 1998, following an August 1997 remand from 
the United States Court of Appeals for Veterans Claims 
(formerly, the United States Court of Veterans Appeals -  
hereafter, "Court").  The Court's August 1997 remand was 
occasioned by the filing of a joint motion by the appellant 
and the Department of Veterans Affairs (VA) for 
readjudication of the issues of the appellant's entitlement 
to service connection for the disorders as are reflected in 
the title page of this decision, except for the appellant's 
claimed entitlement to service connection for right ear 
hearing loss.  As to the latter issue, the matter was 
forwarded to the Board after a November 1998 rating decisions 
of the Cleveland, Ohio, VA Regional Office (RO).   

In April 1998, the Board noted that pursuant to the parties' 
joint motion for remand, the appellant had elected to not 
pursue claims of service connection for headaches and blurred 
vision, recurrent blisters around the groin, a lump in the 
left testicle, and weakness of the left wrist.  Those matters 
are therefore not before the Board. 

Following the Court's remand, the appellant submitted 
additional evidence and argument relative to the remanded 
claims.  The additional contentions and the evidence 
proffered will be addressed where appropriate below. 

Additional issue - entitlement to service connection for 
right ear hearing loss

In July 1998, after the Board's April 1998 remand, the 
appellant filed a claim of entitlement to service connection 
for right ear hearing loss.  The RO denied the appellant's 
claim of entitlement to service connection for right ear 
hearing loss in November 1998.  The appellant filed a Notice 
of Disagreement in December 1998.  A Statement of the Case 
covering that issue was issued by the RO in January 1999.  

Pursuant to 38 U.S.C.A. § 7105(a), appellate review before 
the Board is initiated by the filing of a notice of 
disagreement, and is completed by a substantive appeal after 
a statement of the case is furnished.  Under 38 U.S.C.A. 
§ 7105(b)(1), appeals must be in writing and be filed with 
the activity which entered the determination with which 
disagreement has been expressed.  See 38 C.F.R. § 20.202.  
Because the appellant's appeal with regard to service 
connection for a right ear hearing loss has not been 
completed, it will be remanded to the RO for appropriate 
appellate proceedings.  See Godfrey v. Brown,  7 Vet. App. 
398, 408-410 (1995); see also Archbold v. Brown, 9 Vet. App. 
124, 130 (1996). 


The appellant's request for a personal hearing

Pursuant to 38 C.F.R. § 1304(a), an appellant is to be 
granted a period of 90 days following the mailing of notice 
that an appeal has been certified to the Board for appellate 
review and that the appellate record has been transferred to 
the Board, or until the date the appellate decision is 
promulgated by the Board, whichever comes first, during which 
a request for a personal hearing may be submitted.  Under 
38 C.F.R. § 1304(b), if a request for a personal hearing is 
received following the expiration of the 90 day period, the 
request will not be accepted except when the appellant 
demonstrates on motion that there was a good cause for the 
delay.  Examples of good cause include, but are not limited 
to, illness of the appellant or the representative, which 
precluded action during the period, or illness or incapacity 
of an individual representative which renders it impractical 
for an appellant to continue with her as representative; and 
the discovery of evidence that was not available prior to the 
expiration of the period.     

Following completion of those directives as specified in the 
Board's April 1998 remand, the appellant was notified by 
letter dated November 5, 1998 that the record on appeal in 
this case would be returned to the Board following the 
expiration of 60 days, absent receipt of additional 
information from him.  By the terms of the regulation, the 
appellant was to be afforded a period of 90 days following 
the mailing of the notice, or, until February 3, 1999.  

On March 22, 1999, the appellant's request for personal 
hearing was received at the Board.  The appellant's request 
does not specify whether he desires a personal hearing as to 
the right ear hearing loss issue, or the other issues that 
are on appeal.  If the appellant's request is as any issue(s) 
but the right ear hearing loss issue, it is clearly untimely.  
Because the appellant did not demonstrate or allege that good 
cause occasioned the untimely filing, his request is denied.  
See Morris v. Derwinski, 1 Vet. App. 260, 264-265 (1991) [a 
veteran-claimant may not claim ignorance of validly 
promulgated Government statute and regulation].    

The appellant is clearly entitled to a personal hearing with 
regard to the issue of service connection for right ear 
hearing loss, and this matter will be addressed in the remand 
below.  



FINDINGS OF FACT

1. The appellant is a Vietnam combat veteran.

2. The appellant does not have a disorder which may be 
presumptively linked to herbicidal exposure or combat 
service during the course of his Vietnam service.  

3. A skin condition of the hands and feet was not incurred in 
or as a result of military service.  

4. Deformed fingers and toenails were not incurred in or as a 
result of military service.  

5. A disorder characterized by chest pains and difficulty 
breathing was not incurred in or as a result of military 
service.  

6. A disorder characterized by soreness in the nostrils was 
not incurred in or as a result of military service.  

7. Peripheral neuropathy has not been diagnosed.  

8. Assuming peripheral neuropathy has been diagnosed, it was 
not incurred in or the result of military service.  





CONCLUSIONS OF LAW

1. The appellant's claim of service connection for a skin 
condition of the hands and feet is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2. The appellant's claim of service connection for deformed 
fingers and toenails is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3. The appellant's claim of service connection for 
Entitlement to service connection for chest pains and 
difficulty breathing is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4. The appellant's claim of service connection for soreness 
in the nostrils is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

5. The appellant's claim of service connection for tingling 
and numbness in the feet and legs is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's principal contention is that the disorders 
for which he seeks service connection were incurred as a 
result of his military service.  The appellant argues that 
these disorders were either directly caused by his service, 
or were related to his claimed exposure to a herbicide agent 
while he was serving in Vietnam.  

In order to be entitled to service connection for a disease 
or disability, the evidence must reflect that a disease or 
disability was either incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110.  

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as hypertension, will be 
presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for a disease first 
diagnosed after service when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 1991).

Applicable regulations provide that a veteran who, during 
active service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e) 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
service.  Regulations provide, in pertinent part, that if a 
veteran was exposed to an herbicide agent (such as Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service- connected if the 
requirements of § 3.307(a)(6) are met even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of § 3.307(d) are also 
satisfied.: Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; multiple myeloma; non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); soft- 
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  The term "soft-tissue 
sarcoma" includes the following: adult fibrosarcoma; 
dermatofibrosarcoma protuberans; malignant fibrous 
histiocytoma; liposarcoma; leiomyosarcoma; epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; 
ectomesenchymoma; angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); proliferating (systemic) 
angioendotheliomatosis; malignant glomus tumor; malignant 
hemangiopericytoma; synovial sarcoma (malignant synovioma); 
malignant giant cell tumor of tendon sheath; malignant 
schwannoma including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993). As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam (See 
38 C.F.R. § 3.309(e)), but must also determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d). In other words, the 
fact that the veteran does not meet the requirements of 38 
C.F.R. § 3.309 does not in and of itself preclude him from 
establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation, showing that his exposure to Agent 
Orange during service caused his current disabilities, namely 
carcinoma of the left tonsil and tongue.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(d). However, where the dispositive issue 
involves a question of medical causation (such as whether a 
condition claimed is the result of active service in the 
military), then competent medical or other probative evidence 
is necessary to render the claim plausible or well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In January 1994, the Secretary of Veterans Affairs 
(Secretary) determined that there is no positive association 
between herbicide exposure and any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Diseases Not Associated 
With Exposure to Certain Herbicide Agents, 59 Fed. Reg. 341-
46 (January 4, 1994).  Additionally, it has been held that in 
order to be entitled to the presumption of service connection 
for herbicide exposure, the veteran must have been diagnosed 
to have one of the conditions enumerated in either 38 U.S.C.A 
§ 116(a) or 38 C.F.R. § 3.309(e).  McCartt  v. West, 12 Vet. 
App. 164, 168 (1999).  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record is to sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  See    Gilbert 
v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  Determinations regarding service 
connection are to be based on review of the entire evidence 
of record.  See Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991); 38 C.F.R. § 3.303(a) (1998).  

With these requirements of law, and in light of the 
appellant's contentions, a brief factual review of evidence 
of record as found in the appellant's claims folder would be 
helpful to an understanding of the Board's decision.  The 
Board will then analyze and discuss each of the appellant's 
claims separately in light of the applicable law.





Service connection for a skin condition of the hands and 
feet, either as directly related to service or as a residual 
of exposure to herbicide agents

Factual background

The appellant's service medical records reveal that in 
January 1969, he complained of a rash on his feet.  In a 
report of medical history questionnaire completed as part of 
his February 1970 pre-separation physical examination, the 
appellant denied having skin disease.  The accompanying 
report of medical examination reflects that the appellant's 
skin, and upper and lower extremities were found to be 
normal.  

The appellant underwent a VA physical examination in June 
1970.  Scars were noted of the left knee, left temple, and 
right hand.  There was noted mild keloid formation of the 
left temple scars.  None were tender, and the appellant's 
skin was assessed as normal.  There was no other abnormality 
noted of the appellant's skin.  

In support of his June 1993 claim of service connection for 
disorders associated with herbicide exposure, the appellant 
reported that he had undergone treatment for various 
disorders at the Saint Vincent Charity Hospital in Cleveland, 
Ohio, as well as various VA medical centers.  Records 
received from that hospital reflect that in June 1988, the 
appellant was noted to have tinea pedis and onychomycosis.   
There are no references in these treatment records as to the 
cause of these skin disorders.

In May 1998, medical records were received reflecting care 
provided the appellant during the course of a period of 
incarceration which had recently ended.  These reflect 
continuing treatment for a fungal infection of the toes and a 
rash of his hands.  The latter was described in July 1992 as 
"dry hands," and "no true dermatitis."  Throughout the 
course of his incarceration, the appellant was prescribed 
anti-fungal cream and powder.  There are no references in 
these treatment records as to the cause of these skin 
disorders.  

Records of continuing VA medical care were received, 
reflecting that in June 1987, the appellant was treated for 
scaling of the left palm and both soles of his feet.  Tinea 
of the left hand was diagnosed, as was onychomycosis.  There 
are no references in these treatment records as to the cause 
of these skin disorders.

Following the end of his period of incarceration, the 
appellant underwent a VA dermatological examination in 
September 1998.   He reported that he was exposed to "Agent 
Orange" while he was in Vietnam, but did not relate the 
nature of that exposure other than to state that it was "for 
a long time."  He stated that he had skin problems of the 
left hand and both feet, including scaling, peeling, and 
itching.  Skin lesions of the left hand and feet were noted, 
associated with itching.  

Scaling on the palmar aspect of the left hand was noted, but 
there was no oozing or blisters noted.  The fingernails of 
the thumb and index finger were discolored with dystrophy.  
The fingernails were noted to be otherwise health.  
Examination of both feet showed some dryness on the palmar 
aspect with no scaling.  Maceration of the skin was noted in 
between the toes of the fourth and fifth toes and third and 
fourth toes of the right foot.  Minimal scaling was noted 
between the toes of the left foot.  All of the toenails 
showed blackish, yellow discoloration with dystrophy.  
Examination of the chest, back and upper arms showed no 
evidence of acne, and there was noted no evidence of papules, 
pustules, cysts or scars.  Color photographs were taken, and 
are of record.  

Overall, the examiner opined that the skin of these locations 
was "healthy with no dermatosis."  The diagnoses were a 
"history of exposure" to Agent Orange with no evidence of 
chloracne; tinea pedis and tinea of the left hand.  The 
examiner found no deformity of the fingers of the hand, but 
the fingernails of the left thumb and left index finger were 
deformed due to the onychomycosis.  Other than noting the 
appellant's report of a "history of exposure" to the 
herbicide agent by reference, the examiners did not relate 
the appellant's skin disorders to any incident of his 
military service.  

Analysis

Under 38 U.S.C. A. § 5107(a), an applicant for benefits has 
the "burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  Such a claim has been defined by the Court 
to be "one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible" in order meet the burden established in the 
statute.  Kandik v. Brown, 9 Vet. App. 434, 439 (1996); See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

In order for the appellant's claim to be well grounded, there 
must have been presented competent evidence of a current 
disability; a disease or injury which was incurred in 
service, and a nexus between the disease or injury and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996)(table); 
See Watai v. Brown, 9 Vet. App. 441, 443 (1996).  The burden 
to submit evidence sufficient to establish a "well-
grounded" claim is the  claimant's alone.  Epps v. Gober, 
126 F.3d 1464, 1469 (Fed.Cir. 1997).  

Where the determinative issue involves either medical 
etiology or diagnosis, competent medical evidence is 
necessary to fulfill the well-grounded claim requirement.  
Where the determinative issue does not require medical 
diagnosis or etiology, lay testimony by itself may suffice to 
meet the statutory burden.  Caluza,   7 Vet. App. at 504; 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
truthfulness of evidence is presumed in determining whether a 
claim is well grounded.  Meyer v. Brown, 9 Vet. App. 425, 429 
(1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The second and third prongs of the Caluza test may be met by 
evidence that a veteran with service in Vietnam has one of 
the disorders specified in either 
38 U.S.C.A § 116(a) or 38 C.F.R. § 3.309(e); see Darby v. 
West, 10 Vet. App. 243, 246 (1997).  In this case, the 
appellant has none of the enumerated diseases.  He has been 
diagnosed to have tinea pedis, tinea of the left hand, 
onychomycosis, and he has been treated for scaling and 
peeling associated with these disorders.  Because none of 
these disorders are enumerated as presumed to have been 
incurred by exposure to a herbicide agent, perforce, the 
appellant's claim of service connection for a skin disorder 
of the hands and feet on a presumptive basis is not well 
grounded.  See McCartt, 12 Vet. App. at 168; Brock v. Brown, 
10 Vet. App. 155, 162 (1997).   

The appellant has argued that he is entitled to an "Agent 
Orange" examination, to be conducted to inquire as to 
whether he has any of the diseases which may entitle him to 
presumptive service connection.  As an initial matter, the 
Board notes that it is now well-settled that the duty to 
submit a well-grounded claim is the appellant's, and the 
appellant's alone.  Epps, supra; see YR v. West, 11 Vet. App. 
393, 399 (1998); Brewer v. West, 11 Vet. App. 228, 235 
(1998).  In this matter, the appellant has had VA medical 
examinations that have not detected any of the dermatologic 
disorders that would entitle him to service connection on a 
presumptive basis, and the records of his privately obtained 
medical treatment likewise do not suggest the presence of 
these disorders.  Given these findings, there is no 
reasonable likelihood that there exists evidence that would 
well-ground this claim on a presumptive basis.  See Counts v. 
Brown, 6 Vet. App. 473, 476 (1994); Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).      

The appellant may nonetheless establish a well-grounded claim 
on a direct basis if there has been proffered competent 
evidence that meets all three Caluza elements, i.e., (1) 
competent evidence of a current disability; (2) medical, or 
in certain circumstances lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Caluza, 
7 Vet. App. at 506.  However, the record does not contain a 
competent medical opinion that the appellant's dermatological 
disorders are linked to some incident of his military 
service.  

Pursuant to 38 C.F.R. § 3.303(b), if the evidence showed that 
the appellant had a chronic condition during service; or the 
evidence were to demonstrate a continuity of his symptoms 
following service, he would then establish a well-grounded 
claim.  

The appellant's service medical records reveal that on one 
occasion in January 1969, he complained of a rash on his 
feet.  However, his February 1970 separation physical 
examination is devoid of any mention of continued symptoms of 
a dermatological disorder.  Indeed, in the questionnaire that 
accompanied the appellant's medical examination, the 
appellant specifically denied having a skin disease.  
Moreover, scrutiny of the June 1970 VA examination reveals 
that complaints relative to a skin disease of the hands and 
feet are absent, and the appellant's skin was reported to be 
normal.   

In short, the appellant has therefore not demonstrated the 
presence of a chronic disorder in service or evidence of 
continuity of symptoms that would warrant further development 
under 38 C.F.R. § 3.303(b).  Savage v. Gober, 10 Vet. App. 
488 (1997); See Clyburn v. West, No. 97-1321 (U.S. Vet. App. 
April 2, 1999);
Grover v. West, 12 Vet. App. 109 (1999).  

Through the Court's August 1997 remand, the Board has been 
directed to discuss what effect, if any, the nature of the 
appellant's service has upon his claims.  As the recipient of 
the Purple Heart and the Combat Infantryman's Badge, the 
appellant is clearly is a combat veteran.  Applicable law 
therefore mandates that his proffered account of any combat-
related injuries must be accepted unless inconsistent with 
the circumstances, conditions, or hardships of service, or 
unless the Board finds by clear and convincing evidence that 
a particular combat-claimed event did not occur.  38 U.S.C.A. 
§ 1154(b); Cohen v. Brown, 10 Vet. App. 128, 146 (1997).  



In Collette v. Brown, 82 F. 3d 389(1996), it was held that a 
three-step analysis for applying 38 U.S.C.A. § 1154(b) must 
be applied.  First, it must be determined that there is 
"satisfactory lay or other evidence of service incurrence or 
aggravation" of disease or injury due to combat.  Second, it 
must be determined whether such evidence is "consistent with 
the circumstances, conditions or hardships of such service."  
If both of these inquiries have been answered in the 
affirmative, then a factual presumption arises that the 
disease or injury is service connected.  The third step of 
the analysis is to determine whether the government has 
rebutted the established presumption of in service incurrence 
by "clear and convincing evidence to the contrary."  82 F. 3d 
at 392-3.  

However, 38 U.S.C.A. § 1154(b) does not eliminate the need 
for medical evidence showing a nexus between service and the 
condition for which service connection is sought.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  In short, 
the provisions of Section 1154(b) relate to the question 
whether a particular disease or injury was incurred or 
aggravated in service -- that is, what happened then -- not 
the questions of either current disability or nexus to 
service, as to both of which competent medical evidence is 
generally required.  Caluza, supra; see Brammer v. Derwinski,  
3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  

In this matter, the appellant has proffered no combat-
specific account of the incurrence of his disorder, other 
than to allege that it is the result of exposure to "Agent 
Orange."  As is noted above, the statutory presumption does 
not avail him.  There is further no evidence of combat-
related incurrence of the disorder, either by the evidence of 
record or the appellant's account.  In other words, there is 
no "satisfactory lay or other evidence of service incurrence 
or aggravation" of disease or injury due to combat.  
Collette, supra.  Moreover, assuming the factual evidence of 
record indicated a combat-related incurrence of the disorder, 
examination of the medical evidence of record reveals that it 
is devoid of any mention by competent opinion that the 
appellant's variously diagnosed skin disorders are related to 
any incident of his military service.  

To the extent that the appellant argues that his skin 
disorders are related to any incident of his military 
service, his theory regarding the inception of his disorder 
is not sufficient to render his claim well grounded.  It is 
now well-established that the appellant, as a layperson, is 
not qualified to render medical opinions regarding the 
etiology of disorders and disabilities, and his opinion is 
entitled to no weight.  Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Boeck v. Brown, 6 Vet. App. 14, 16 (1993); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Espiritu v. 
Derwinski, 
2 Vet. App. 492, 495 (1992).       

Because the appellant's skin conditions of the hands and feet 
may not be presumed to have been incurred by exposure to an 
herbicide agent, and competent medical evidence has not been 
adduced that would link them to any incident of military 
service, the appellant's claim is not well grounded and it is 
denied.  


Service connection for deformed fingers and toenails, either 
as directly
related to service or due to exposure to herbicide agents.

Factual background

Because the evidence relative to the appellant's claim of 
service connection for 
deformed fingers and toenails largely overlaps with that of 
his skin disorder claim, the evidence previously reviewed 
will not be repeated.  However, the Board notes that in the 
report of medical history questionnaire completed as part of 
his February 1970 pre-separation physical examination, the 
appellant denied having swollen or painful joints, lameness, 
loss of arm, leg, finger or toe, arthritis or rheumatism.  
The accompanying report of medical examination reflects that 
the appellant's upper and lower extremities were noted to be 
normal.  Similarly, during the June 1970 VA examination, the 
appellant's appendages were noted to be normal.  

In June 1986, the appellant underwent VA medical treatment 
for a swollen left great toe.  It was noted that the toe had 
been swollen for 12 days.  When queried as to its cause, the 
appellant informed examiners that he had so injured his toe 
"by kicking."  The diagnosis was a soft tissue injury.  He 
was advised to take Tylenol(r),  wear hard shoes to protect his 
toe, and to avoid further trauma.  A radiographic examination 
detected no significant abnormality of the bone, joints or 
adjacent soft tissues of the left foot.  

In December 1986, the appellant was treated by VA medical 
care providers for pain between the right 4th and 5th toes.  
Calluses were noted on those appendages, and the appellant 
was again prescribed Tylenol(r) for pain. In June 1988, the 
appellant was diagnosed to have hallux valgus by the Saint 
Vincent Charity Hospital.  The 
appellant was subsequently treated at a VA dermatology clinic 
for finger and toe nail dystrophy.  An August 1998 VA 
radiographic examination revealed no fractures or 
dislocations of the appellant's feet.  

As is noted above, the appellant underwent a VA 
dermatological examination in September 1998, and claimed 
that he was exposed to herbicides while on active duty in 
Vietnam.  As previously reported, he was diagnosed to have 
onychomycosis of the toenails of the feet and the fingernails 
of the left hand.  A deformity of the fingers of the hand was 
not diagnosed, but the fingernails of the left thumb and left 
index finger were deformed due to the onychomycosis.  

Analysis

As is noted above, the burden to submit a well-grounded claim 
rests solely with the appellant.  Caluza and Epps, supra.  
The Board initially notes that the issue presented for its 
consideration includes service connection for "deformed 
fingers."  As the most recent VA medical examination 
illustrates, however, the appellant's fingers are not 
deformed.  Instead, the medical evidence indicates that the 
fingernails of the left thumb and left index finger are 
deformed due to onychomycosis.  The Board will therefore 
focus upon the applicable law and the evidence of record as 
to these alleged disabilities.  To the extent that the 
appellant suggests the presence of a deformity of the hands 
as a distinct entity, the evidence does not support his 
contention.  See Brammer, supra.

The appellant contends that his deformity of the fingers of 
the left hand and toenails were caused by his claimed 
exposure to herbicides, and that he should be entitled to 
service connection for the claimed disabilities on a 
presumptive basis via the provisions of 38 C.F.R. § 3.309(e).  
However, as is discussed above, onychomycosis is not among 
the diseases for which the presumption applies.  His claim 
for presumptive service connection therefore fails at the 
outset.  McCartt, supra.    

As it did with regard to the appellant's claim of service 
connection for a dermatological condition of the hands and 
feet, the Board must consider whether the evidence would 
support a grant of service connection for a deformity of 
fingers of the left hand and toenails on a direct basis.  As 
is discussed relative to the appellant's claim regarding a 
dermatologic disorder of the hands and feet, the Board notes 
that there has been adduced no competent medical opinion that 
links onychomycosis to any incident of military service.  

The evidence does not otherwise suggest by the presentation 
of competent medical evidence that any deformity of the 
toenails of the feet, or the effected fingernails of the left 
hand was caused by any incident of military service, 
independently of onychomycosis.  In particular, the Board 
notes that the initial mention of any disability of the left 
foot was occasioned in June 1986 when the appellant was 
treated for a swollen toe after he injured it "by kicking."  
It is noteworthy that on this occasion, there was recorded no 
significant abnormality of the bone, joints, or adjacent soft 
tissues of the left foot.  Although hallux valgus was 
diagnosed in June 1988, it was not associated with any 
incident of the appellant's military service or otherwise 
linked to any cause.  

In short, the medical evidence of record does not a competent 
medical opinion that the appellant's deformed fingernails of 
the left hand and toenails were caused by any incident of his 
military service.  The medical and lay evidence of record 
further does not demonstrate that the appellant was diagnosed 
to have a chronic disorder in service that has been linked to 
his current diagnoses, or continued symptoms that would 
suggest that this claim is well-grounded.  
The appellant's claim of service connection for deformed 
fingers and toenails is therefore not well grounded and it is 
denied.


Service connection for chest pains and difficulty breathing 
either as directly related to service or as the residual of 
exposure to herbicide agents

Factual background

The appellant's service medical records reveal that in April 
1968, he was treated for a cold.  He was prescribed aspirin 
and Cepacol(r).  In the report of medical history questionnaire 
completed as part of his February 1970 pre-separation 
physical examination, the appellant denied having chronic or 
frequent colds, shortness of breath, pain or pressure in the 
chest.  The accompanying report of medical examination 
reflects that the appellant's lungs and chest were noted to 
be normal.

Shortly before his discharge but after his separation 
physical examination, the appellant was treated in February 
1970 for a  complaint of a sore throat, headache and a 
productive cough.  In a February 19, 1970 chronological 
record, the appellant was noted to be complaining of sinus 
trouble and a left sided earache.  The appellant was 
prescribed Robitussin(r) and aspirin.    

During the June 1970 VA physical examination, the appellant 
underwent radiographic testing of his chest.  This testing 
resulted in no abnormal findings.  Clinical examination of 
his cardiovascular system detected no abnormalities.  
In October 1986, the appellant was diagnosed to have 
hypertension.  

Records from the Saint Vincent Charity Hospital reflect that 
in November 1988 the appellant underwent a chest radiographic 
examination.  His heart was noted to be normal and his lung 
fields were clear.  

In December 1997, the appellant submitted a copy of a May 
1996 radiology report, authored by G.L.G., M.D.  Dr. G. 
opined that the x-ray study of the appellant's paranasal 
sinuses revealed some mucoperiosteal membrane thickening 
involving the lateral wall of the left maxillary sinus.  The 
sinuses were noted to be well-aerated and the bony margins 
were well-defined.  The diagnosis was chronic left maxillary 
sinusitis.  There was no reference in Dr. G.'s report to any 
incident of the appellant's military service.  

Medical records generated during the course of the 
appellant's incarceration 
include records of chest radiographic studies in April 1989, 
December 1991, January 1994, and January 1996.  In whole, 
these reflect findings of a normal heart, lungs and 
mediastinum, with no evidence of an active heart or lung 
disease.  In particular, the Board notes that the medical 
records include an April 1989 report of health history.  In 
his responses, the appellant denied having sinusitis, hay 
fever, shortness of breath, pressure or pain in his chest, 
and stomach or intestinal trouble.  

Records of continuing VA medical treatment were thereafter 
received, reflecting treatment for sinus complaints in May 
1998.  A September 1998 VA radiographic study revealed that 
the appellant's paranasal sinuses were well-developed and 
clear.  

During the September 1998 VA medical examination, the 
appellant reported being treated for gastroesophageal reflux 
disease.  He reported using Tagament(r) for treatment. He 
stated that he had radiating heartburn to the chest.  Upon 
clinical examination, the appellant was in no respiratory 
distress.  His lungs manifested good air entry bilaterally, 
and there was noted no wheezing, rales or rhonchi.  He was 
diagnosed to have hypertension, chronic rhinitis causing 
difficulty in breathing and gastroesophageal reflux disease.  
There was found no evidence of sinusitis on examination. The 
examiner did not relate these disorders to any incident of 
the appellant's military service.   

Analysis

The Board has been tasked by the Court's August 1997 remand 
to consider whether the appellant's reported "chest pains 
and difficulty breathing" may be related to his Vietnam 
service alleged exposure to herbicide agents.  Independent of 
those disorders that will be discussed below relative to the 
appellant's claim of service connection for "soreness in the 
nostrils" (i.e., chronic sinusitis and chronic rhinitis),  
the appellant has been diagnosed to have hypertension and 
gastroesophageal reflux disease.  The former disorder was 
diagnosed in October 1986, and the latter was found in 
September 1998.

The Board first notes that hypertension and gastroesophageal 
reflux disease are not among the enumerated disorders that 
may be presumptively linked to exposure to herbicide agents 
under 38 C.F.R. § 3.309(e).  In particular, the appellant has 
not been diagnosed to have a respiratory cancer.  The 
appellant's claim of service connection for "chest pains and 
difficulty breathing" on a presumptive basis of exposure to 
herbicide agents is therefore not well grounded.  McCartt, 
supra.  

However, as to hypertension, the disorder may be presumed to 
have been incurred in service if it was manifested to a 
compensable (10 percent) degree within one year of the 
appellant's separation from service.  See 38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  The Board finds that the current evidentiary record 
fails to demonstrate the presence of hypertension as a 
chronic disorder at any time during service or within one 
year afterward.  As is noted above, the disorder was 
diagnosed in October 1986, 16 years after the appellant was 
discharged from active military service.

As was discussed above, the provisions of 38 U.S.C.A § 
1154(b) would accord the appellant, as a combat veteran, a 
presumption that combat-related events occurred as he related 
them.  However, the appellant has not alleged that 
hypertension, gastroesophageal reflux disease or any other 
disorder resulting in chest pain or difficulty breathing was 
caused as a result of some incident of his combat service.  
Indeed, even were he to do so, competent medical evidence 
would still be required that would link the disorder to the 
incident of combat-related service.  See Libertine, supra.      

The Board must therefore turn to the question of whether 
there has otherwise been proffered competent evidence that 
would render the appellant's claim well grounded on a direct 
basis.  First, the Board notes that the appellant 
specifically denied having chronic or frequent colds, 
shortness of breath, and pain or pressure in the chest when 
he was examined prior to his separation from military service 
in February 1970.  Repeated radiographic examinations (April 
1989, December 1991, January 1994, and January 1996) have 
detected no abnormalities of the chest.  Although records 
have been obtained reflecting that the appellant has been 
treated for hypertension and gastroesophageal reflux disease, 
there is no medical opinion of record that reflects that 
these disorders were caused by or during the course of the 
appellant's military service.  

In whole, there is no competent medical opinion that links 
the appellant's symptoms of chest pain and difficulty 
breathing to any incident of his military service.  The  
medical and lay evidence of record further does not 
demonstrate that the appellant was diagnosed to have a 
chronic disorder in service that has been linked to his 
current diagnoses, or continued symptoms that would suggest 
that this claim is well-grounded.  The appellant's claim of 
service connection for chest pains and difficulty breathing 
is therefore not well grounded and is denied.


Service connection for soreness in the nostrils either as 
directly
related to service  or as the residual of exposure to 
herbicide agents

Factual background

Because the evidence relative to the appellant's claim of 
service connection for 
"soreness in the nostrils" is largely the same as that 
relative to his claim for chest pains and "difficulty 
breathing," the evidence discussed above will not be 
repeated.    
However, the appellant's service medical records reveal that 
in February 1970, he complained of sinus trouble.  The 
appellant was diagnosed to have a cold, and he was prescribed 
Robitussin(r) and 24 hours bedrest.  A follow-up clinical 
record reveals that he was subsequently returned to duty.  In 
the report of medical history questionnaire completed as part 
of his February 1970 pre-separation physical examination, the 
appellant denied having sinusitis, hay fever, or "nose 
trouble." The accompanying report of medical examination 
reflects that the appellant's nose, sinuses, mouth and throat 
were noted to be normal.

As was noted above, the medical records generated during the 
course of the appellant's incarceration include an April 1989 
questionnaire in which the appellant specifically denied 
having had sinusitis, hay fever, and shortness of breath.  A  
January 1992 x-ray found mild sinusitis of the ethmoid and 
sphenoid sinuses.  A follow-up radiographic examination the 
following month found that ethmoid sinusitis had resolved, 
and maxillary sinusitis was then resolving.  There is no 
information presented in these reports relative to the 
appellant's military service.  

During the September 1998 VA medical examination, clinical 
evaluation of the appellant's nose, sinuses, mouth and throat 
revealed edema of the nasal mucosa bilaterally with narrowing 
of the nasal passages.  There was no gross deviation of the 
nasal septum.  Minimal mucous discharge was noted.  The 
diagnosis was chronic rhinitis causing difficulty in 
breathing.  There was noted no evidence of sinusitis on 
examination.  The examiner did not relate these findings to 
any incident of the appellant's military service.  

Analysis

Through the joint motion for remand as granted by the Court 
in August 1997, the Board has been directed to address 
whether any of the appellant's diagnosed disorders relative 
to "soreness in the nostrils" may have been caused by his 
alleged Vietnam exposure to herbicides.  

The Board first notes that sinusitis (diagnosed in May 1996 
or approximately 
26 years after service) and chronic rhinitis (diagnosed in 
September 1998 or approximately 28 years after service) are 
not among the enumerated disorders that may be presumptively 
linked to exposure to herbicide agents under 38 C.F.R. 
§ 3.309(e).  The appellant's claim of service connection for 
soreness in the nostrils on a presumptive basis of exposure 
to herbicide agents is therefore not well grounded.  McCartt, 
supra.  

As it did relative to the appellant's other claims, the Board 
must determine whether there exists a basis for a grant of 
service connection for the nasal disability on a direct 
basis.  The Board notes, however, that the record does not 
contain a competent medical opinion that suggests the 
appellant's nasal and sinus disorders were incurred in 
military service, or as a result of his military service.  In 
this respect, the appellant's claim fails upon the second and 
third prongs of the Caluza test.  

The Board notes that in his submission of December 1997, the 
appellant noted that a sinus condition was noted in his 
service medical records.  The appellant argued that he has 
the same problem today as he had in February 1970, shortly 
before he was discharged from active military service.  

As is alluded to above, in Savage, the Court held that 
38 C.F.R. § 3.303(b) afforded the veteran claimant an 
opportunity to use "the chronic disease shown as such in 
service" provision when the evidence demonstrates: (1) that 
the veteran had a chronic disease in service, or during an 
applicable presumptive period; and, (2) that the veteran 
presently has the same condition.  As to the nature of the 
evidence required to demonstrate both components of the 
Savage inquiry, the critical focus is upon whether the 
disorder at issue requires medical evidence, or is of a 
nature so that layperson's observations would suffice as to 
its existence.  Savage, 10 Vet. App. 495-497; see also Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Horowitz v. Brown, 5 
Vet. App. 217, 221-22 (1993); Budnick v. Derwinski, 3 Vet. 
App. 185, 186-87 (1992).  

The appellant's service medical records clearly reveal that 
before he was discharged from active service he was treated 
for a cold, with an apparently associated sinus complaint.  
However, the appellant was not diagnosed with chronic 
sinusitis, and the appellant as a layperson is plainly not 
competent to offer such a medical opinion.  Clyburn and 
Espiritu, supra.  As to whether the appellant has 
demonstrated continuity of symptomatology, the Board notes 
that in the questionnaire completed prior to his 
incarceration, the appellant specifically denied having sinus 
problems.  In these circumstances, neither a chronic 
condition in service nor a continuity of symptoms have been 
demonstrated.  See Grover v. West, 12 Vet. App. 109 (1999); 
Sacks v. West, 11 Vet. App. 314 (1998).  

Because the appellant's disorders are not amenable to a grant 
of service connection as presumptively linked to exposure to 
herbicide exposure; he has not presented evidence of a 
chronic disorder or continuity of symptoms; and no medical 
evidence is of record that would link the respiratory 
disorders to any incident of his military service, his claim 
is not well grounded and is denied.


Service connection for tingling and numbness in the feet and 
legs, either as directly related to service or as the 
residual of exposure to herbicide agents

Factual background

The appellant's service medical records are devoid of any 
mention of any symptoms or complaint relative to tingling or 
numbness of the feet and legs.  In particular, his February 
1970 pre-separation report of medical examination reflects 
that his upper and lower extremities, and neurological 
systems were assessed as normal.  In the accompanying report 
of medical history questionnaire, the appellant denied having 
neuritis, paralysis, epilepsy, lameness, or cramps in his 
legs. 

Records of treatment by the St. Vincent Charity Hospital 
include a June 1988 progress note reflecting that the 
appellant then complained of tingling in his feet, which had 
developed since the previous winter.  Tinea pedis, hallux 
valgus, and onychoposis were diagnosed.  

In response to the Board's April 1998 remand, the appellant 
underwent a VA peripheral nerve examination in September 
1998.  The examiner conducted an extensive review of the 
appellant's claims folder, to include the appellant's 
December 1997 contention that as a Vietnam veteran, he was 
"presumed exposed to Agent Orange, and peripheral neuropathy 
is presumed connected to that exposure."  On this 
examination, the appellant was diagnosed to have peripheral 
neuropathy of the left upper and extremity and both lower 
extremities.  However, the examiner noted that he was 
ordering electromyograph testing "to help confirm a 
diagnosis."  Upon electromyograph testing, there was no 
definite electrophysiologic evidence of peripheral neuropathy 
in either extremity.   in September 1998.  Normal sensory and 
motor nerve conduction studies were recorded, although 
borderline normal distal latency of the right median, ulnar, 
and sural sensory nerves was found.  The overall diagnostic 
impression was that of a normal study, and the examiner 
opined that there was no definite electrophysiologic evidence 
of peripheral neuropathy in either extremity.  

Analysis

The appellant's principal contention is that he has 
peripheral neuropathy that was caused by claimed exposure to 
the herbicide Agent Orange during his Vietnam service tenure.  

As has been previously discussed, the predicate burden is 
upon the appellant to establish a well-grounded claim by 
submitting evidence of a current disability; a disease or 
injury which was incurred in service, and a nexus between the 
disease or injury and the current disability.  Caluza, supra.  
The resolution of the preliminary question of well-
groundedness is to be made by examining (1) the language of 
each medical opinion offered in support of a claim, (2) in 
isolation and with other medical opinions and evidence of 
record, and (3) with due consideration for the physician's 
expertise, source of knowledge, length and course of 
treatment of the veteran, clinical data and the stated 
rationale for the expressed opinion.  See Mattern v. West, 
No. 96-1508 (U.S. Vet. App. February 23, 1999) (Observing 
that the process of deductive reasoning may be employed in 
ascertaining whether a claim is well grounded, and that the 
determination of well-groundedness is to be made based upon 
the medical record of evidence in its whole).  See also Wray 
v. Brown, 7 Vet. App. 488, 492-493 (1995)(In merits analysis 
of cases involving multiple medical opinions, each medical 
opinion should be examined, analyzed and discussed for 
corroborative value with other evidence of record, and should 
not be dismissed as merely "cumulative.").  

As an initial matter, the Board notes that the September 1998 
examiner initially diagnosed the appellant to have peripheral 
neuropathy, prior to the conduct of electromyographic and 
other diagnostic testing.  However, this diagnosis appeared 
to have been premised upon the expectation that the testing 
would support a finding of peripheral neuropathy, as further 
testing was ordered "to help confirm a diagnosis."  The 
testing revealed "no definite electrophysiologic evidence of 
peripheral neuropathy in either extremity."  

Because the apparent basis for the diagnosis of peripheral 
neuropathy appears to have been an anticipated positive 
clinical result, the physician's opinion likewise has been 
undermined.  It cannot therefore be found that a diagnosis of 
the disorder has been rendered.  The appellant's claims fails 
on that basis because the law limits entitlement for service-
related diseases and injuries to cases where there has been 
proof of a disability.  In the absence of proof of a present 
disability, there is no valid claim presented.  See Brammer 
v. Derwinski,  3 Vet. App. 223 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  

However, the Board is cognizant that the truthfulness of 
evidence is presumed in determining whether a claim is well 
grounded.  Meyer v. Brown, 9 Vet. App. 425, 429 (1996).  The 
Board will therefore assume arguendo that a diagnosis of 
peripheral neuropathy was rendered, notwithstanding the 
apparent absence of clinical support for the finding in 
September 1998.       

The Board first notes that peripheral neuropathy as such is 
not among the disorders for which presumptive service 
connection may be awarded, although acute and subacute 
peripheral neuropathy are so included.  See 38 C.F.R. 
§ 3.309(e).  The distinction appears to be significant.  
First, the regulation provides that the term "acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset."  See 38 C.F.R. § 3.309(e), Note 2.  The medical 
and lay evidence of record plainly indicates that the 
appellant's subjective reports do not allege facts which, if 
presumed true, would render his claim plausible.  As conceded 
by the appellant in his December 1997 submission, he reported 
"tingling in his feet in 1988," 18 years after he was 
allegedly exposed to an herbicide agent.  

Moreover, examination of the regulatory structure makes clear 
that there is a distinction between peripheral neuropathy and 
acute or subacute peripheral neuropathy.  Compare 38 C.F.R. 
§ 3.309(c) [according a presumption of service connection to 
former prisoners of war when a diagnosis of peripheral 
neuropathy is rendered at any time after service], and 
38 C.F.R.§§ 3.307(a)(6)(ii); 3.309(e) [according a 
presumption of service connection to veterans with service in 
the Republic of Vietnam and have been diagnosed to have acute 
or subacute peripheral neuropathy].  

It has been held that if the intent of Congress is clear from 
the language of the statute, scrutiny need not generally 
include any other sources other than the statute itself.  
McCay v. Brown, 106 F.3d 1577 (Fed. Cir. 1997).  Under 38 
U.S.C.A 
§ 1116(a)(2), there are prescribed disorders which Congress 
has mandated to be presumed as incurred by exposure to 
herbicidal agents.  Peripheral neuropathy is not included as 
one of these disorders.  However, under 38 U.S.C.A § 
1116(b)(1), when the Secretary determines, on the basis of 
sound medical and scientific evidence, that a positive 
association exists between the exposure to humans to an 
herbicide agent and the occurrence of a disease in humans, 
the Secretary must prescribe regulations providing that a 
presumption of service connection is warranted for the 
disorder in question.  See 38 U.S.C.A § 1116(b)(1).  

In pursuance thereof, VA commissioned studies by the National 
Academy of Sciences (NAS). See the "Agent Orange Act of 
1991," Pub.L. 102-4. Based on consideration of the NAS 
reports and any and all other sound medical and scientific 
information and analysis available, it was determined that a 
small group of disorders could be associated with Agent 
Orange exposure. This group did not include peripheral 
neuropathy. It was also determined that motor/coordination 
dysfunction, peripheral neuropathy and any disability not 
specifically determined to be due to Agent Orange exposure 
was not related to such exposure. That is, VA has determined 
that the scientific and medical evidence shows peripheral 
neuropathy is  not related to any Agent Orange exposure he 
may have experienced while serving in Vietnam. 61 Fed. Reg. 
41443, 41446 Aug. 8, 1996.  

Further, by regulatory amendment effective November 7, 1996, 
substantive changes were made to the listing of diseases 
subject to presumptive service connection as a result of 
exposure to certain herbicide agents, adding "acute and 
subacute peripheral neuropathy" to the listing of diseases 
that are subject to presumptive service connection. See 61 
Fed. Reg. 57, 586-57,589 (1996).  In short, had the 
regulatory framers intended to include peripheral neuropathy 
in the list of diseases presumed to have been incurred by 
herbicidal exposure, the disorder would have been so listed.  

The Board notes that following the Court's August 1997 
remand, the appellant submitted an extract of that section of 
The Merck Manual pertaining to peripheral neuropathy.  The 
appellant argued that as a Vietnam veteran, he was presumed 
to have been exposed to "Agent Orange," and "peripheral 
neuropathy is presumed connected to that exposure; tingling 
and numbness are symptoms of peripheral neuropathy."   

The appellant's essential premise is in error.  As a Vietnam 
veteran, he is not presumed to have been exposed to an 
herbicidal agent.  As noted by the Court in McCartt, the 
plain language of 38 U.S.C.A. § 1116(a)(3) and 38 C.F.R. 
§ 3.307(a)(6)(ii) clearly provides that the presumption of 
exposure is only applicable where the veteran has been 
diagnosed to have one of the disorders listed in those 
provisions.  Indeed, the Court found that the Board's 
decision to the contrary was "erroneous as a matter of 
law."  McCartt, 12 Vet. App. at 168-169.

The Board notes that in the parties' joint motion for remand 
that occasioned the Court's August 1997 action, the 
provisions of VA Manual M21-1, Part VI § 7.20 were cited for 
the proposition that the presumption of exposure to an 
herbicidal agent has been accorded as a matter of a 
substantive right to any veteran of Vietnam service.   In 
pertinent part :

	a.  Herbicide Agents.  "Herbicide 
agent" means a chemical used in support 
of the United States and allied military 
operations in the Republic of Vietnam 
during the Vietnam era, specifically: 
2,4-D; 2,4,5-T and its contaminant, TCDD; 
cacodylic acid; and picloram.  (38 CFR 
3.307(a)(6)(i))

	b.  Exposure.  Unless there is 
affirmative evidence to the contrary, a 
veteran who served on active duty in the 
Republic of Vietnam during the Vietnam 
era is presumed to have been exposed to a 
herbicide agent.  The last date of 
exposure is the last date on which he or 
she served in the Republic of Vietnam 
during the Vietnam era (38 CFR 
3.307((a)(6)(iii)).  Any exposure to 
herbicide agents in circumstances other 
than Vietnam service must be established 
on a factual basis.

			c.  Presumptive Diseases

	(1)  Requirements for Service 
Connection.  In order to establish 
presumptive service connection, all 
diseases listed in 3.309(e) must become 
manifest to a degree of 10 percent or 
more after exposure.  Chloracne (or other 
acneform disease consistent with 
chloracne), porphyria cutanea tarda, and 
acute and subacute peripheral neuropathy 
must fulfill the 10 percent requirement 
within a year of last exposure to 
herbicides; respiratory cancers must 
become manifest within 30 years of last 
exposure.  There is no time limit for the 
other listed diseases.  (38 CFR 
3.307((a)(6)(ii))

	(2)  Acute and Subacute Peripheral 
Neuropathy.  When processing claims for 
service connection for acute and subacute 
peripheral neuropathy based on herbicide 
exposure, it is important to remember 
that "acute and subacute peripheral 
neuropathy" means transient peripheral 
neuropathy that appeared within one year 
of last exposure to an herbicide agent 
and resolved within two years of the date 
of onset.  It does not include chronic 
peripheral neuropathy.  A "zero percent" 
evaluation should not be assigned based 
on a history of acute and subacute 
peripheral neuropathy that manifested 
within one year of last exposure and 
resolved within two years of the date of 
onset.  Absent proof of a present 
disability there can be no valid claim 
(see Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992)).  Because any acute or 
subacute peripheral neuropathy will, by 
definition, resolve within a short time 
after exposure, any later-occurring 
peripheral neuropathy, whether transient 
or chronic, will not be presumed to be 
related to the prior herbicide exposure 
or the previously-resolved acute or 
subacute peripheral neuropathy.  Claims 
of service connection for such later-
occurring peripheral neuropathy should be 
evaluated under the ordinary standards 
governing direct service connection.
  
Assuming arguendo that the provision cited by the parties 
creates a substantive right, and following the basic tenet of 
statutory and regulatory interpretation that provisions are 
to be examined in their whole, examination of the totality of 
the manual provision clearly reflects that it implements the 
statutory mandate that only those disorders found to have a 
positive association to herbicide exposure are associated 
with the presumption of exposure.  See, e.g., Cummings v. 
West, 136 F.3d 1468 (Fed. Cir. 1998) (Interpretation is to be 
made to give effect to the intent of Congress as manifested 
in the express statutory language and structure. Thus, it is 
a court's duty "'to find that interpretation which can most 
fairly be said to be imbedded in the statute, in the sense of 
being most harmonious with its scheme and with the general 
purposes that Congress manifested.'" In discharging that 
duty, a court "'look[s] not only to the particular statutory 
language, but to the design of the statute as a whole and to 
its object and policy.'"), cert. denied, 118 S. Ct. 2373 
(1998).  With the clear intent of the statute and the 
regulation, the meaning of  the administrative provision is 
likewise apparent. 

As to the text of the Merck Manual extract, contrary to the 
appellant's reading, (and, presuming that the appellant was 
exposed to an herbicidal agent while in service), it does not 
indicate that an herbicide can cause peripheral neuropathy, 
other than to allude to "toxic agents" in general.  
Further, it indicates that peripheral neuropathy may also be 
caused by trauma, violent muscular activity, hemorrhage, 
expose to cold or radiation, microorganisms, nutritional 
deficiencies, metabolic disorders, alcoholism, and 
malignancies.  In sum, there is nothing in the generalized 
and complex medical text extract that when examined with the 
evidence of record suggests that the appellant has the 
symptoms specified, or that they that were caused by exposure 
to an herbicidal agent (reiterating, assuming that he was so 
exposed).  See Wallin v. West, 11 Vet. App. 509 (1998).   

Finally, to the extent that the September 1998 VA examiner 
alluded to the appellant's alleged exposure to an herbicidal 
agent, he obviously did so from a verbatim recitation of the 
appellant's December 1997 submission.  This report does not 
serve to well-ground this claim, because the mere 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional.  See 
Leshore  v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993). 

In sum, peripheral neuropathy has not been diagnosed.  
Assuming that it has been diagnosed, it is not a disorder 
amenable to a grant of service connection on a presumptive 
basis, and there has been obtained no competent medical 
evidence that links the disorder to any incident of the 
appellant's military service.  The appellant's claim is 
therefore not well grounded and it is denied. 

Additional matter

Because the appellant's claims are not well grounded, VA is 
under no further duty to assist him in developing facts 
pertinent to these claims.  See 38 U.S.C.A. § 5107(a).  VA's 
duty to assist depends upon the particular facts of the case, 
and the extent to which VA has advised the claimant of the 
evidence necessary to support a VA benefits claim.  See 
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  The Court has 
held that the obligation exists only in the limited 
circumstances where the appellant has referenced other known 
and existing evidence.  See Epps v. Brown, 9 Vet. App. 341, 
344 (1996).  In this case, VA is not on notice of any known 
and existing evidence which would render the appellant's 
claim plausible.  The Board's decision serves to inform the 
appellant of the kind of evidence which would be necessary to 
make his claim well grounded as to the issues discussed 
above.



ORDER

A well-grounded claim not having been submitted, service 
connection for a skin condition of the hands and feet either 
as directly related to service or as a residual of exposure 
to herbicide agents is denied.

A well-grounded claim not having been submitted, service 
connection for deformed fingers and toenails either as 
directly related to service or due to exposure to herbicide 
agents is denied. 

A well-grounded claim not having been submitted, service 
connection for chest pains and difficulty breathing either as 
directly related to service or as the residual of exposure to 
herbicide agents is denied.

A well-grounded claim not having been submitted, service 
connection for soreness in the nostrils either as directly 
due to service  or as the residual of exposure to herbicide 
agents is denied.

A well-grounded claim not having been submitted, service 
connection for tingling and numbness in the feet and legs 
either as directly related to service or as the residual of 
exposure to herbicide agents is denied.

REMAND


Entitlement to service connection for right ear hearing loss 
either as directly due to service or as secondary to a left 
ear hearing loss.

As is noted above, in November 1998, the appellant's claim of 
service connection for right ear hearing loss was denied.  In 
December 1998, the appellant's notice of disagreement was 
received by the RO.  A Statement of the Case was issued in 
March 1999.  Because the appellant has filed a notice of 
disagreement with regard to the right ear hearing loss claim, 
but his substantive appeal has not been received, the Board 
does not have jurisdiction to review this matter and it will 
be remanded to the RO for appropriate appellate proceedings.   

Entitlement to service connection for alcohol dependence, 
claimed as a "nervous condition," either as directly due to 
service or as the residual of exposure to herbicide agents.

The Board has carefully considered all of the evidence of 
record, and is of the opinion that the appellant's claim of 
entitlement to service connection for alcohol dependence, 
claimed as a "nervous condition,"  must be remanded for 
clarification.  In its April 1998 remand, the Board directed 
in part that the appellant be afforded a VA psychiatric 
examination to "determine the nature and etiology of any 
current psychiatric disorder(s)."  The examiner was directed 
to render an opinion as to the approximate date of the onset 
of any psychiatric disability and discuss the relationship 
between any psychiatric disability and the appellant's 
military service, to include his service in Vietnam."

The Board notes that several psychiatric diagnoses are of 
record, including schizophrenia, paranoid schizophrenia, 
alcoholic hallucinosis and alcohol dependence.  

The appellant underwent a VA psychiatric examination in 
August 1998.  The appellant reported nervousness, which he 
claimed caused him to drink.  He stated that he heard voices 
when he drank alcohol, and that the voices stopped when he 
ceased drinking.  The appellant reported that when he came 
home from Vietnam, he had nightmares about seeing his friends 
injured.  He stated that he currently had few nightmares, no 
nightmares in the previous month, and only one to three in 
the previous year.  He reported that he tried not to think 
about Vietnam.  He stated that he does not pay attention to 
what he thinks about Vietnam.  The examiner observed that 
with the exception of a single testing scale which conflicted 
with other data, there was no substantial evidence to suggest 
a diagnosis of combat-related PTSD, nor a diagnosis of 
schizophrenia, paranoid type.  He was diagnosed to have 
alcohol dependence in sustained full remission, with a 
previous history of alcohol-induced hallucinosis.  

During a VA psychiatric reexamination in September 1998, the 
appellant reported having dreams when he watched movies and 
that he woke up several times nightly.  He reported that he 
sleeps about 3 to 4 hours a night.  The appellant stated that 
he had no other complaints.  He was diagnosed to have alcohol 
dependence in remission.  He was noted to have psychosocial 
stressors "because of joblessness."  The examiners in 
August and September 1998 did not refer to any aspect of the 
appellant's military service in rendering the diagnoses.  

In its November 1998 continued denial of his claim, the RO 
found that because the only psychiatric diagnosis found that 
alcoholism was a disorder "for which service connection 
cannot be established as a matter of law."  See the 
Supplemental Statement of the Case, page 17.  

The Board notes that in Barela v. West, 11 Vet. App. 280 
(1998), it was held that although the provisions of 38 
U.S.C.A § 1110 (West 1991) banned compensation for disability 
as a result of a veteran's own willful misconduct or abuse of 
alcohol or drugs," such a proscription did not prohibit a 
grant of service connection for purposes other than 
compensation.   

The Board has not presently reviewed the appellant's claim of 
service connection for alcohol dependence with a view towards 
determining whether it is well grounded.  Instead, this claim 
must again be remanded because it is now the applicable law 
that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the Court.  
The Court has stated that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand 
orders of the Board or the Court are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
In short, the specified inquiries must be answered.  Failing 
such a response, a further remand will likely result.  

Accordingly, the appellant's claim of entitlement to service 
connection for alcohol dependence either as directly due to 
service or as the residual of exposure to herbicide agents, 
and the appellant's claim of entitlement to service 
connection for right ear hearing loss are REMANDED for the 
following actions:

1.  The RO should contact the appellant 
through his attorney and ascertain if the 
appellant has received any VA, private, 
or other medical treatment for the 
psychiatric disorder at issue or right 
ear hearing loss.  The appellant should 
be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.  

2. The RO should cause the appellant's VA 
claims folder, and any medical records 
obtained as a result of this remand, to 
be reviewed by a qualified psychiatrist, 
who should (1) identify the nature of the 
appellant's current psychiatric 
disorder(s); (2) opine as to the 
approximate date of their onset, and; (3) 
discuss the what relationship, if any, 
exists between any psychiatric disability 
and the appellant's military service, to 
include his service in Vietnam.  A 
complete rationale for any opinion 
expressed must be provided.  A 
psychiatric examination of the appellant 
should be scheduled, if such is deemed to 
be necessary to assist the reviewer in 
responding to these inquiries.  The 
report of the medical record review, and 
the report of any psychiatric examination 
of the appellant which is scheduled in 
connection therewith, must be associated 
with the appellant's claims folder.

3.  If the report of the psychiatrist 
contains insufficient information to 
address the inquiries as specified, it is 
incumbent upon the rating board to return 
the report as inadequate.  38 C.F.R. 
§ 4.2 (1998).  Thereafter, the RO should 
readjudicate the appellant's claim of 
service connection for a psychiatric 
disorder under a broad interpretation of 
the applicable statutes, regulations, and 
Court decisions, including Barela, supra.

4.  The RO should contact the appellant 
through his attorney and ascertain if he 
desires to continue his appeal with 
regard to service connection for right 
ear hearing loss.  All appropriate 
assistance should be afforded to the 
appellant in the event he desires to 
pursue his appeal, to include the 
scheduling of a personal hearing if 
requested.

5.  If the benefit sought on appeal 
remains denied, the appellant and his 
attorney should be furnished a 
supplemental statement of the case, 
including any additional laws and 
regulations, and given the applicable 
time to respond thereto.  

The appellant will be free to submit additional evidence and 
argument on the remanded claim.  Quarles v. Derwinski, 3 Vet. 
App. 129 (1992).  No action is required of the appellant 
until further notice.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  For purposes of definition only, and pursuant to the Board's responsibility to provide an 
adequate statement of the reasons or basis for its decision, but not in reliance thereon in the 
ultimate disposition of this appeal, the Board notes that onychomycosis may be defined as 
"a fungal infection of the nail plate, usually caused by species of Epidermophyton, 
Microsporum, and Trichophyton, and producing nails that are opaque, white, thickened, 
friable and brittle."  Dorland's Illustrated Medical Dictionary, 1177 (27th ed., 1988);  see 
Davenport v. Brown, 7 Vet. App. 476, 477 (1995).  
  The Board notes that the parties' joint motion for remand directed that special 
arrangements should be considered to accommodate the appellant, then incarcerated.  The 
September 1998 examination was undertaken after the appellant was released from prison.  
  In an apparent typographical error, the Board notes that the parties' motion cites VA 
Manual M-21, Part VI, § 7.70.  The correct section number is § 7.20. 

